Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 5 and 11-20 are withdrawn. 
Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2021.
Claim 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2021.
Applicant's election with traverse of invention I claims 1-10 in the reply filed on 09/15/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to the examiner.  This is not found persuasive because the divergent subject matter of claim 11 and its depending claims from that of claims 1-10 is deemed to be a search burden, the examiner notes that upon allowance of the apparatus claims, if the method claims requires the same limitations it would also be rejoined and allowed.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catalytic inerting system of claim 3 must be shown or the feature(s) canceled from the claim(s), as it is not shown in the elected species.  No new matter should be entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (U.S. 2019/0290946) in view of Wolfe (U.S. 2008/0245898).
With respect to claim 1, Ribarov discloses A system for fire suppression, the system comprising: a fuel tank inerting system configured to produce an inert gas mixture (paragraph 0012, where ASM generates nitrogen enriched air which is used in fuel tank inerting); a water source (paragraph 0015, noting that a storage tank of the generated water can be utilized); and a misting nozzle directed into a cargo hold (cargo holds 14, nozzles being those from 31, a mist is noted created in paragraph 0014); wherein the misting nozzle being configured to produce a mist solution using the inert gas mixture and water (paragraph 0014). Ribarov fails to disclose the misting nozzle is a low pressure misting nozzle. (for the sake of examination the term “low” is not a relative term as the specification discloses their low pressure being less than 4atm, as noted in paragraph 0017, thus the term low pressure is a pressure less than 4 atm). 
Wolfe, paragraph 0027, discloses a highly effective atomization of droplets in a range of 50-80 microns at a psi of 20. Noting that this results in a small atomization, which allows for effective and efficient fire fighting to occur (paragraph 0007). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a low pressure nozzle output such as Wolfe into the nozzle of Ribarov. The examiner does not that the nozzle of Wolfe is a hand held adjustable nozzle, but the teachings of using a small droplet low pressure mist in effectively fighting a fire would still be desirable in a stationary mist nozzle as it would be in a portable one, as such find droplets at low pressures would have the desired fire extinguishing effect. 
With respect to claim 2, Ribarov as modified discloses the water source is an onboard water tank, a condensation tank, or a combination thereof (the tank being a condensation tank as the water is noted condensed from the various elements of 54).  

	With respect to claim 6, Ribarov as modified discloses the low pressure misting nozzle is configured to create a mist at a pressure of less than 2 atm (as Wolfe discloses 20 psi, which is 1.36atm)
With respect to claim 9, Ribarov as modified discloses the mist solution consists of water particles no larger than 1000 microns (Wolfe discloses, paragraph 0027, droplets are less than 100 and preferable in the range of 50-80 microns).  
With respect to claim 10, Ribarov as modified discloses the mist solution has an average particle size of no greater than 100 microns (Wolfe discloses, paragraph 0027, droplets are less than 100 and preferable in the range of 50-80 microns). 

Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov and Wolfe as applied to claim 1 above, and further in view of Rheaume (U.S. 2019/0001264).
With respect to claims 3 and 4, Ribarov as modified discloses the fuel tank inerting system but fails to disclose it is a catalytic inerting system or an electrochemical inerting system of an aircraft fuel tank or the water source is condensation from the inerting system. 
Rheaume discloses, paragraphs 0004-0005, the use of an electrochemical gas separator that can generate inert gas and is utilized with a water vapor transport module and dryer that removes the water (leaving a dried oxygen depleted air for use in inerting fires). In order to prevent combustion, the ullage of fuel tanks and contained space is filled with inert air containing less than 12% oxygen. Conventional fuel tank inerting (FTI) methods include air separation module (ASM) methods that separate ambient air into nitrogen-enriched air, which is directed to fuel tanks and locations needing inerting, such as fire suppression systems, and oxygen-enriched air, which is rejected overboard. But 
It would have been obvious to one having ordinary skill in the art to utilize the system of creating inert gas (and the bi product of water) as disclosed by Rheaume as doing so would allow for the creation of both the inert gas and at the desired level of less than 12 percent oxygen to be used with fuel tanks without the need of pressurized air as required by ASM methods, and thus simplifying the process in Ribarov when it comes to creating the inert gas and the structures needed onboard to create the gas. 
	With respect to claim 7, Ribarov as modified discloses the inert gas mixture but does not disclose having no greater than 16% oxygen. 
	Rheaume discloses inert air with less than 12% oxygen being ideal in fuel tanks to prevent combustion. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize inert gas with less than 12% oxygen as taught by Rheaume as the inert gas of Ribarov to allow for the prevention of combustion in fuel tanks. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752